NO. 07-07-0458-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  DECEMBER 10, 2007

                          ______________________________


                                JOHNNY R. SATCHELL,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                               Appellee


                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

         NO. 2006-413,383; HON. BRADLEY S. UNDERWOOD, PRESIDING

                         _______________________________

                                Abatement and Remand

                        ________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Johnny R. Satchell (appellant) filed a notice of appeal from his conviction for seven

counts of aggravated sexual assault on November 6, 2007. On October 15, 2007, the trial

court filed its certification representing that appellant has the right to appeal all seven
counts. However, the appellate record reflects that appellant failed to sign the certifications

pursuant to Texas Rule of Appellate Procedure 25.2(d) which requires the certification to

be signed by appellant and a copy served on him.

       Consequently, we abate the appeal and remand the cause to the 47th District Court

of Randall County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant desires to prosecute the appeal; and

       2.     if appellant desires to prosecute the appeal, to obtain his signature on
              an amended trial court’s certification.

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Furthermore, the trial court shall also cause to be

developed 1) a supplemental clerk’s record containing the amended trial court certification,

if any, and 2) a reporter’s record transcribing the evidence and argument presented at the

aforementioned hearing. Additionally, the trial court shall cause the supplemental clerk’s

record to be filed with the clerk of this court on or before January 9, 2008. Should

additional time be needed to perform these tasks, the trial court may request same on or

before January 9, 2008.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                              2